PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/954,761
Filing Date: 06/17/2020
Appellant(s): Ines BRAUN et al. 






__________________
STEPHEN PALAN

For Appellant





EXAMINER’S ANSWER

This is in response to the appeal brief filed 02/02/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2021 from which the appeal is taken is being maintained by the examiner. There are no withdrawn rejections, nor new grounds of rejections.


(2) Response to Argument

A. The Combination of Felix, Akins, and Uconnect Does Not Render Claims 8-10, 12-15, 19, and 21 Obviousness

4. The Combination of Felix, Akins, and Uconnect Does Not Render Independent Claim 8 Obvious

On pages 9-15 of Appeal Brief, Appellant argues the combination of Felix, Akins, and Uconnect Does not Render Independent Claim 8 Obvious as indicated in below elements 1-3:
1. Entering, subsequent to the display of the at least one piece of contact information, into the program on the communication device a process identification feature provided by the authority responsible for vehicle theft;

2. The storage of the piece of theft process information triggers relaying of the positional information or the access information to the positional information to the authority responsible for vehicle theft; and



Regarding the first element, Felix and Akins are silent with respect to a process identification feature and Uconnect discloses conveying a process identification feature in a voice call, which would not involve entering the process identification feature “into the program on the communication device” as claimed.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

In this case, as discussed in the Final rejection mailed on 09/03/2021, the rejection relied upon Akins to disclose a method of using a program of a mobile device to allow a user to enter different information into the program (Akins: FIG. 5-11: e.g. FIG. 7 settings 720 or FIG. 10 bicycle profile including Tracker, Status, Make Model, and SN) wherein the information entered by the user via different types of input devices of the mobile device (Akins: [0075], [0078], FIG. 5 the input devices 530 including the touchscreen 532, the microphone 534, the camera 536, the physical keyboard 538, and trackball 340, and FIG. 6-11) and transferred from the mobile device to a monitoring server for bicycle theft recovery (Akins: [0055], [0063]-[0064], FIG. 3-4: communicated directly from a user device such as a mobile device, table, or other computing device. Locally made settings changes tend to be applied immediately, and then may be acknowledged to a server upon a next periodic alert or notification cycle so that server records are complete), the combination of Felix and Akins does not explicitly disclose the information entered by the user comprising a process identification feature provided by the authority responsible for vehicle theft.

However, it has been known in the art of stolen vehicle assistance to implement the method steps of entering the information comprising a process identification feature provided by the authority responsible for vehicle theft, as suggested by Uconnect, which disclose the method steps of entering the information comprising a process identification feature provided by the authority responsible for vehicle theft (Uconnect – Stolen Vehicle Assistance: If your vehicle is ever stolen, this App (with your permission) will provide its location to the police to help them track it down. If your vehicle is stolen, contact local law enforcement immediately to file a stolen vehicle report. Once this report has been filed, Uconnect Care can help locate your vehicle. The Uconnect Care Agent will ask for the stolen vehicle report number issued by local law enforcement).

Therefore, in view of teachings by Felix, Akins, and Uconnect, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle geofence of Felix and Akins to include the method steps of Uconnect, via a plurality of known input devices, as suggested by Akins. The motivation for this is to implement a known alternative process for recovering a stolen vehicle.

Regarding the second claim element, because Felix, Akins, and Uconnect all fail to disclose entering a process identification feature “into the program on the communication device”, the combination cannot disclose or suggest that the storage of the process identification feature triggers relaying of the position information or access information to the positional information as claimed. Again, Uconnect’s single disclosure of an application on a smart phone is that the application can be used to establish a call with Uconnect Care.

Examiner respectfully disagrees with Applicant because as discussed in the Final rejection mailed on 09/03/2021, the rejection relied upon Akins to disclose the method of using the program of the mobile device to allow the user to enter the different information into the program (Akins: FIG. 5-11: e.g. FIG. 7 settings 720 or FIG. 10 bicycle profile including Tracker, Status, Make Model, and SN) wherein the information entered by the user via different types of input devices of the mobile device (Akins: [0075], [0078], FIG. 5 the input devices 530 including the touchscreen 532, the microphone 534, the camera 536, the physical keyboard 538, and trackball 340, and FIG. 6-11) and transferred from the mobile device to the monitoring server for bicycle theft recovery (Akins: [0055], [0063]-[0064], [0135]-[0136], FIG. 3-4, and FIG. 21: Tracker setting changes may occur because of different activities such as a user request at the tracker via tracker input devices, or a request communicated from a server (perhaps communicated directly from a user device such as a mobile device, table, or other computing device. Locally made settings changes tend to be applied immediately, and then may be acknowledged to a server upon a next periodic alert or notification cycle so that server records are complete).
Therefore, Akins discloses a storage for storing process identification feature at the mobile device and the process identification feature is updated at the monitoring service for bicycle theft recovery.

Regarding the third claim element, again, the failure of Felix, Akins, and Uconnect to disclose entering a process identification feature “into the program on the communication device”, means the combination cannot disclose or suggest the relaying of the positional information of the access information to the positional information responsive to and only after the process identification feature is stored on the communication device as claimed.

Examiner respectfully disagrees with Appellant because as discussed in the Final rejection mailed on 09/03/2021, the rejection relied upon Uconnect to disclose the method sequence for vehicle theft recovery which requires the vehicle owner to enter the process identification feature, as the vehicle report number (Uconnect – Stolen Vehicle Assistance: If your vehicle is ever stolen, this App (with your permission) will provide its location to the police to help them track it down. If your vehicle is stolen, contact local law enforcement immediately to file a stolen vehicle report. Once this report has been filed, Uconnect Care can help locate your vehicle. The Uconnect Care Agent will ask for the stolen vehicle report number issued by local law enforcement), provided by the authority responsible for vehicle Uconnect – Stolen Vehicle Assistance: The Uconnect Care Agent will ask for the stolen vehicle report number issued by local law enforcement. Then, using GPS technology and the built-in wireless connection within your vehicle, the Uconnect Care Agent will be able to locate the stolen vehicle and work with law enforcement to help recover it).
Therefore, Uconnect clearly discloses the relaying of the positional information of the access information to the positional information responsive to and only after the process identification feature is stored on the communication device as claimed.

5. The Examiner Failed to Meet the Initial Burden of Production to Establish a Prima Facie Case of Obviousness

On pages 15-16 of Appeal Brief, Appellant argues that The Examiner Failed to Meet the Initial Burden of Production to Establish a Prima Facie Case of Obviousness.

Examiner respectfully disagrees with Appellant because as discussed in the Final rejection mailed on 09/03/2021, the rejection relied upon Akins to disclose the method of using the program of the mobile device to allow the user to enter different information into the program (Akins: FIG. 5-11: e.g. FIG. 7 settings 720 or FIG. 10 bicycle profile including Tracker, Status, Make Model, and SN) wherein the information entered by the user via different types of input devices of the mobile device (Akins: [0075], [0078], FIG. 5 the input devices 530 including the touchscreen 532, the microphone 534, the camera 536, the physical Akins: [0055], [0063]-[0064], FIG. 3-4: Tracker setting changes may occur because of different activities such as a user request at the tracker via tracker input devices, or a request communicated from a server (perhaps initiated with a user mobile device), or communicated directly from a user device such as a mobile device, table, or other computing device. Locally made settings changes tend to be applied immediately, and then may be acknowledged to a server upon a next periodic alert or notification cycle so that server records are complete).
Further, Uconnect discloses the process identification feature as the stolen vehicle report number issued by local law enforcement (Uconnect – Stolen Vehicle Assistance: If your vehicle is ever stolen, this App (with your permission) will provide its location to the police to help them track it down. If your vehicle is stolen, contact local law enforcement immediately to file a stolen vehicle report. Once this report has been filed, Uconnect Care can help locate your vehicle. The Uconnect Care Agent will ask for the stolen vehicle report number issued by local law enforcement).
Therefore, the information entered by the user into the mobile device of Akins and the stolen vehicle report number issued by local law enforcement of Uconnect read on the limitations of the process identification feature for vehicle theft recovery.

6. Claims 9, 10, 12, and 15 Are Not Rendered Obvious by the Combination of Felix, Akins, and Uconnect
Appellant argues for the same reasons as section A: 4-5 of claim 8. Thus, claims 9, 10, 12, and 15 are not allowable for the reason discussed above (see section A: 4-5 for details).

7. Claims 13 and 19 Are Not Rendered Obvious by the Combination of Felix, Akins, and Uconnect
Appellant argues for the same reasons as section A: 4-5 of claim 8. Thus, claims 13 and 19 are not allowable for the reason discussed above (see section A: 4-5 for details).

8. Claims 14 and 21 Are Not Rendered Obvious by the Combination of Felix, Akins, and Uconnect

On page 19 of Appeal Brief, Appellant argues that the combination of Felix, Akins, and Uconnect does not teach or suggest the central data store is configured to ... only relay the vehicle position to the authority responsible for vehicle theft after storage of the process identification feature by the communication device and the storage of the theft process information by the central data store.
Examiner respectfully disagrees with Appellant because as discussed in the Final rejection mailed on 09/03/2021, the rejection relied upon Akins to disclose the monitoring server to storing the plurality of vehicle information transferred by the mobile device for vehicle theft recovery (Akins: [0055], [0063]-[0064], [0135]-[0136], FIG. 3-4, and FIG. 21: Tracker setting changes may occur because of different activities such as a user request at the tracker via tracker input devices, or a request communicated from a server (perhaps initiated with a user mobile device), or communicated directly from a user device such as a mobile device, table, or other computing device. Locally made settings changes tend to be applied immediately, and then may be acknowledged to a server upon a next periodic alert or notification cycle so that server records are complete).
Further, Uconnect discloses a method sequence for the vehicle theft recovery which requires the vehicle owner to enter the process identification feature, as the vehicle report number (Uconnect – Stolen Vehicle Assistance: If your vehicle is ever stolen, this App (with your permission) will provide its location to the police to help them track it down. If your vehicle is stolen, contact local law enforcement immediately to file a stolen vehicle report. Once this report has been filed, Uconnect Care can help locate your vehicle. The Uconnect Care Agent will ask for the stolen vehicle report number issued by local law enforcement), provided by the authority responsible for vehicle theft before the Uconnect Care Agent to work with law enforcement to access position information using GPS technology to help to recover the vehicle (Uconnect – Stolen Vehicle Assistance: The Uconnect Care Agent will ask for the stolen vehicle report number issued by local law enforcement. Then, using GPS technology and the built-in wireless connection within your vehicle, the Uconnect Care Agent will be able to locate the stolen vehicle and work with law enforcement to help recover it).

Therefore, the combination of Felix, Akins, and Uconnect teach or suggest the central data store is configured to ... only relay the vehicle position to the authority responsible for vehicle theft after storage of the process identification feature by the communication device and the storage of the theft process information by the central data store.

B. Claims 11, 16-18, 20, 22, and 23 are Novel and Non-Obvious
section A of claims 8, 13, and 14. Thus, claims 11, 16-18, 20, 22, and 23 are not allowable for the reason discussed above (see section A for details).


(3) Conclusion:
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/QUANG PHAM/
Primary Examiner, Art Unit 2684

Conferees:
/QUAN ZHEN WANG/            Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                            

/STEVEN LIM/            Supervisory Patent Examiner, Art Unit 2688                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.